12 F.3d 1102
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Louis Dale GALVAN, Appellant,v.Rich JONES, Unit Mgr.;  Sharon Fairchild, Asst. Supt.;  DonSmith, Asst. Supt.;  James D. Purkett, Superintendent;  R.Dale Riley, Director;  George A. Lombardi, Div. Dir.;  DickMoore, Director, all employees of the MO DOC, Appellees.
No. 93-2667EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 28, 1993.Filed:  January 4, 1994.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
E.D.Mo.
AFFIRMED.
PER CURIAM.


1
Louis Dale Galvan, a Missouri inmate, appeals the judgment entered in favor of appellees in this 42 U.S.C. Sec. 1983 action.  We affirm the judgment for the reasons stated by the district court.  See 8th Cir.  R. 47B.